Title: New York Assembly. Motion for Leave to Bring in a Bill, [3 February 1787]
From: Hamilton, Alexander
To: 


[New York, February 3, 1787]
Mr. Hamilton moved for leave to bring in a bill to amend the charter of the Corporation for the relief of Widows and Children of Clergymen in communion of the Church of England, in America.
Ordered, That leave be given accordingly.
Mr. Hamilton, according to leave, brought in the said bill, entitled An act to amend the Charter of the Corporation for the relief of the Widows and Children of Clergymen in the communion of the Church of England, in America, which was read a first time, and ordered a second reading.
